DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/15/2022 has been entered.
 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 8-10, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites “a second range greater than a first range, greater than a first threshold value, and less than a second threshold value”. It is unclear if the second range has to be greater than a first threshold value, and less than a second threshold value or the first range has to be greater than a first threshold value, and less than a second threshold value or if both first and second range have to be greater than a first threshold value, and less than a second threshold value.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-6, 8-10, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shvets (US 2013/0133641 A1) in view of in view of Schneider (US 2013/0039610 A1).
	Regarding claims 1, 2, and 12, Shvets discloses a solar tracker array comprising (see Figs. 15 and 17 [0066], panels): 
solar trackers (see Figs. 15 and 17, note that the tracking is performed by actuator as shown in Figs. 6-9,84 [0053]), each solar tracker including a drive device (actuator), and 
a controller configured to: 
receive data indicating a speed and a direction characteristic of wind flowing across the solar tracker array ([0006]); 
	determine that the characteristic of the wind is within a second range (10-14 m/s, operates in a third manner [0051]), greater than a first range ( less than 10 m/s, operates in a first manner), greater than a first threshold value (0 m/s) and less than a second threshold value (14 m/s);
	in response to determining that the characteristic of the wind is with the second range (acts in a third manner [0051][0052]), rotate a first solar cell tracker (outer perimeter act as a wind fence, first set of assemblies [0036]) of the solar trackers to a position where the solar modules supported by the first solar cell tracker act as a wind shield (wind fence[0052][0058]) for a second solar trackers in an array (inner set of assemblies, second set of assemblies [0036][0058]), and rotate the second solar trackers to a position according to a sun tracking mode ([0052], sun tracking assemblies continue tracking sun); and
determine that the characteristic of wind is within the first range (less than 10 m/s) and in response to determining that the characteristic of the wind is within in the first range rotate the first solar tracker and the second solar trackers to a position according to a sun tracking mode (first manner, sun tracking mode [0051]).
	Shvets discloses that the second manner of operation is for wind over 14 m/s and this includes the panels being in a stow configuration ([0051]) .
	In another embodiment, Shvets discloses that some of the panels can be in a stow position (inner panels) and the rest of the panels (outer panels) can be a wind buffering position ([0083]).
	It would have been obvious to one of ordinary skill in the art at the time of filing to modify the second manner of operation of Shvets so that the outer panels (wind buffering position) protect the inner panels (stow horizontal position) as disclosed by Shvets because Shvets discloses that such a mode of operation is possible above a second threshold (14 m/s).
	Modified Shvets now discloses a controller configured to:
determine that the characteristic  of the wind is with a third range (greater than 14 m/s, operates in a second manner/mode [0051][0083]), rotate the first solar tracker to the position where solar modules supported by the first solar tacker act as a wind shield (outer perimeter operates as wind buffering panels) and the second solar trackers are rotated to be substantially horizontal (inner panels substantially horizontal [0083] ) and locked (in the same position for a period of time -- the assemblies may remain in the new orientation for at least 1.5 times as long as the transit time from the normal operating orientation to the wind mode orientation [0038]).
Shvets discloses that the solar panel array is able to track the sun (See Fig. 17), however, does not disclose any of the details of the tracking mechanism.
Shvets does not disclose a rotatable torque tube, and a plurality of solar modules configured spatially along the torque tube.
Schneider discloses a solar tracker array (Figs. 1-6 [0018]), wherein the array comprises a rotatable torque tube (13) that rotates the solar modules ([0018]) for solar tracking. The rotatable torque tube rotates the solar modules towards the sun for optimum illumination and is more easily deployed ([0005]). 
It would have been obvious to one having ordinary skill in the art to modify the array of Shvets in view of the disclosure of Schneider such that the solar tracker apparatus comprises a rotatable torque tube and attachments, wherein the plurality of solar modules are configured spatially along the rotatable torque tube to rotate the solar modules for optimum illumination and is easily deployed.
Regarding claims 3-5, modified Shvets discloses all of the claim limitations as set forth above.
In addition, Shvets discloses a third solar tracker (1301) located on the exterior and on an opposite end to the first solar tracker (1308) (see Fig. 14 A and Fig. 17).
Regarding claim 6, modified Shvets discloses all of the claim limitations as set forth above.
In addition, Schneider discloses that each solar tracker comprises a clamp housing assembly (see Fig. 2A, 23 and 38), wherein upon rotation of the rotatable torque tube of the first solar tracker such that the solar modules supported by the first solar cell tracker act as a wind fence ([0052]). 
Note that the modification of Shvets with Schneider will result in the first solar tracker acting as a wind fence, and furthermore the torque tube being in contact with the clamp region.
Regarding claim 8, modified Shvets discloses all of the claim limitations as set forth above.
In addition, Schneider discloses that the drive device (19, see Fig. 1B) is connected to the torque tube by a crank (19, drive screw is a crank since a rotational motion is converted) off setting the torque from the drive device.
Regarding claims 9 and 10, modified Shvets discloses all of the claim limitations as set forth above.
In addition, Schneider discloses that the torque tube is connected to a pivot device includes a bearing (20A [0018]).
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the rejection does not rely solely of the portions of the reference used in the prior rejection of record Applicant specifically challenged in the argument.
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVINA PILLAY whose telephone number is (571)270-1180. The examiner can normally be reached Monday-Friday 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 517-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DEVINA PILLAY
Primary Examiner
Art Unit 1726



/DEVINA PILLAY/Primary Examiner, Art Unit 1726